Citation Nr: 1308281	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-40 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extension of the delimiting date for the award of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond December 17, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service until his retirement in June 1975.  The appellant is his step-daughter.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the RO in Reno, Nevada for purposes of scheduling a Board video-conference hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the appellant was scheduled for Board video conference hearing.  However, in a July 2012 statement, through her representative, the appellant requested that the hearing be rescheduled to August 2012 as she could not make the July 2012 hearing because of a medical emergency.  The hearing was rescheduled in August 2012 before the undersigned Acting Veterans Law Judge.  Although the appellant failed to appear, as noted by her representative in a September 2012 brief, it does not appear that she was sent notice of the rescheduled hearing date.  There is no such notice in the claims file and a review of the Virtual VA claims processing system also does not reveal any such notice.  In accordance with 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board video conference hearing.
 
To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the appellant for a Board video conference hearing.  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


